RECORD IMPOUNDED

                                 NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-1035-17T2

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

           Plaintiff-Respondent,

v.

A.E.M.,

           Defendant,

and

L.L.,

     Defendant-Appellant.
________________________________

IN THE MATTER OF S.L., A Minor.
________________________________

                    Submitted December 19, 2018 – Decided January 4, 2019

                    Before Judges Nugent and Reisner.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Hudson County,
                    Docket No. FN-09-0141-16.
            Joseph E. Krakora, Public Defender, attorney for
            appellant (Durrell Wachtler Ciccia, Designated
            Counsel, on the brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Mohamed Barry, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Noel C. Devlin, Assistant Deputy
            Public Defender, of counsel and on the brief).

PER CURIAM

      L.L. appeals from an order terminating litigation in this Title 30 and Title

9 action.1 Specifically, L.L. challenges the January 19, 2017 post fact finding

order that L.L. abused or neglected his seven-year-old child. Judge Lois Lipton

determined that plaintiff, the New Jersey Division of Child Protection and

Permanency, had proved that by driving while under the influence of alcohol

while his child was unrestrained in the vehicle's rear seat, defendant placed the

child in imminent danger, thereby abusing or neglecting him.

      On appeal, defendant argues:

            The Trial Court Incorrectly Applied the Legal
            Principles Governing Abuse and Neglect Matters to the



1
  Defendant, A.E.M., has not appealed. For ease of reference we thus refer to
L.L. as "defendant."
                                                                          A-1035-17T2
                                        2
              Facts. The Record Falls Short of Satisfying Those
              Standards and Therefore Abuse and Neglect of [L.L.]
              Should Not Be Affirmed.

      We affirm, substantially for the reasons expressed by Judge Lipton in her

oral decision. Her adjudication is based on findings of fact which are adequately

supported by the evidence. R. 2:11-3(e)(1)(A). Defendant's arguments are

without sufficient merit to warrant discussion in a written opinion. R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                         A-1035-17T2
                                       3